Case 6:20-bk-02159-LVV_ Doc 40 Filed 04/17/20 Page 1 of 2

ORDERED.

| - Dated: hal, Sf GO2O .

- ett
Lori V. Vaughan
United States Bankruptcy Judge

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

www.filmb.uscourts.gov

IN RE CHAPTER 11
FOODFIRST GLOBAL CASE NO.: 6:20-bk-02159-KJ
RESTAURANTS, INC., ef al.,

Jointly Administered!
Debtors,

 

ORDER GRANTING DEBTOR’S EMERGENCY MOTION FOR AUTHORITY
TO PAY PREPETITION WAGES, SALARIES, AND BENEFITS, REIMBURSE
PREPETITION EMPLOYEES’ MEDICAL BENEFIT EXPENSES
AND REQUEST FOR EMERGENCY HEARING
THIS CASE came on for emergency hearing on April 14, 2020 (the “Hearing’’) upon
Debtor’s Emergency Motion for Authority to Pay Prepetition Wages, Salaries, and Benefits,
Reimburse Prepetition Employees’ Medical Benefit Expenses and Request for Emergency

Hearing filed by FOODFIRST GLOBAL RESTAURANTS, INC, (the “Debtor”) on April 10,

 

2020 (Doc No. 3) (the “Motion”). Upon consideration of the Motion and the agreement

announced by counsel at the Hearing, it is hereby

 

' Jointly administered cases: FoodFirst Global Restaurants, Inc., Case No: 6:20-bk-02159-KJ; FoodFirst Global
Holdings, Inc., Case No: 6:20-bk-02161-KJ; Brio Marlton, LLC, Case No: 6:20-bk-02162-KJ; Brio Tuscan Grille of
Maryland, Inc., Case No: 6:20-bk-02163-KJ; Brio Tuscan Grille of Baltimore, LLC, Case No: 6:20-bk-02164-KJ,
Brio Tuscan Grille of Cherokee, LLC, Case No: 6:20-bk-02165-KJ; Cherry Hill Two, LLC, Case No: 6:20-bk-
02166-KJ; and Bravo Development of Kansas, Inc., Case No. 6:20-bk-02167-KJ,
Case 6:20-bk-02159-LVV Doc 40 Filed 04/17/20 Page2of2 -

ORDERED:

1, The Motion is GRANTED to the extent provided herein.

2. For the pay period March 30, 2020 through April 12, 2020 (the “Prepetition Pay
Period”), which is to be funded on April 15, 2020 and paid in the ordinary course of business on
April 17, 2020, Debtor is authorized, but not ‘tequited, to pay prepetition payroll in the
approximate amount of $400,000.00 (gross amount including federal withholding taxes and
voluntary deductions) in total for unpaid wages. |

3. No payments may be made to any affiliate insider without prior approval of the
Office of the U.S. Trustee or this Court, and no employee will receive compensation in excess of
$13,650.00, the limit set forth in 11 U.S.C. § 507(a)(4).

HEH

Attorney R. Scott Shuker shall serve a copy of this order on interested parties and file a proof of service within three
(3) days of entry of the order,
